— Judgment unanimously affirmed. Memorandum: County Court, after balancing the factors to be considered on a motion to dismiss the indictment for violation of defendant’s constitutional right to a speedy trial (see, People v Taranovich, 37 NY2d 442), properly denied the motion. We agree with the analysis of County Court and note particularly that defendant failed to show that his defense had been impaired by the delay.
The court properly denied defendant’s motion to suppress the statement that he made to the police. The testimony at the suppression hearing shows that, although defendant had been drinking, he was not so intoxicated that he could not "appreciate the nature and consequences of his statements” *893(People v Schompert, 19 NY2d 300, 305, cert denied 389 US 874).
Under the circumstances, the sentencing of defendant to consecutive terms of imprisonment was neither illegal (see, People v Simmons, 155 AD2d 893 [decided herewith]) nor harsh and excessive.
We have considered the issues raised by defendant in his pro se brief and we find them to be without merit. (Appeal from judgment of Erie County Court, La Mendola, J. — murder, second degree, and other charges.) Present — Callahan, J. P., Boomer, Pine, Lawton and Davis, JJ.